


Offer Summary: Stephen J. Boyle (“Executive”)
Certain capitalized terms used in this Term Sheet have the meanings set forth in
Schedule A
[image.jpg]
March 25, 2015





Name:
Stephen J. Boyle
Position:
EVP Finance, effective July 1, 2015
EVP, Chief Financial Officer (including Treasury/ALM), effective October 1, 2015
Effective Date:
July 1, 2015
TDA FY 2015 Target Compensation:
$1,750,000
•    Base Salary: $400,000
•    MIP Cash Incentive: $675,000
•    MIP Equity Incentive: $675,000


Divestiture of TDBG Equity, Buyout and Outstanding Holding Summary:
One-Time RSU Award: $3,000,000
•    3 year cliff vested RSUs to be granted October 2015
Unvested
Performance
Shares (1,2)
CAD $2,000,000
(USD $1,800,000)
Forfeited and included in one-time RSU award
 
Unvested Stock
Options (2,3)
CAD $926,500
(USD $750,000)
Forfeited and included in one-time RSU award
Vested Stock
Options (3)
CAD $932,000
Remain outstanding and exercisable per the terms of the existing grant
agreements
Deferred Share
Units
CAD $1,300,000
Lump sum to be distributed in 2015 as break in service triggered
• Per Plan provisions, lump sum distribution to occur
   approximately 3 months after separation
TD Banknorth SERP
USD $207,000
Lump sum to be distributed in 11-2016 as scheduled
• Later of 55 (11-2016) or 6 months following
   separation
TD Banknorth
Deferred
Compensation Plan
USD $5,700,000
Lump sum to be distributed in 2016 as break in service triggered
• Per Plan provisions, lump sum distribution to occur
   approximately 6 months after separation
 
 
Monthly Housing Allowance:
For a one bedroom work apartment. Reimbursements grossed-up for taxes at TD
Ameritrade’s expense
Vacation:
200 hours of Paid Time Off annually to accrue in accordance with TD Ameritrade
PTO Accrual Schedule
Share Ownership Guidelines:
5 times base salary ($2,000,000)
Retirement Programs:
TD Ameritrade 401(k) and Profit Sharing Plan
Health and Welfare Plans:
TD Ameritrade Benefits Plan coverage
•    Annual executive physical
Deferred Compensation Plan:
TD Ameritrade Executive Deferred Compensation Plan
•    Permits MIP cash and equity incentive to be deferred into AMTD stock


1



--------------------------------------------------------------------------------






TD Ameritrade Service Date:
February 18, 1997
•    18 years of service with TD Bank Group recognized as if it were TD
Ameritrade service
Termination /
Change-In-Control:
In the event of (i) termination by the Company without Cause; (ii) or
termination in connection with a Change of Control, Mr. Boyle will be entitled
to severance benefits as follows, subject to execution of Separation and Release
of Claims Agreement:
•    4 weeks of base salary for each completed year of service up to a maximum
of 104 weeks (2 years)
•    4 weeks of target cash incentive for each completed year of service up to a
maximum of 104 weeks (2 years)
•    Pro-rata vesting of all outstanding RSUs in the event of (i), or immediate
full vesting in the event of (ii)
•    COBRA coverage for 18 months; employer portion of premiums paid by TD
Ameritrade for first 12 months


If the Company reasonably determines that Code Section 409A will result in the
imposition of additional tax to an earlier payment of any severance or other
benefits otherwise due to Executive on or within the 6 month period following
Executive’s termination, the severance benefits will accrue during such 6 month
period and will become payable in a lump sum payment on the date 6 months and 1
day following the date of Executive’s termination. All subsequent payments, if
any, will be payable as provided above. Any severance payments will be subject
to applicable withholdings.







Other Agreements:
All terms of the Associate Agreement dated March 25, 2015 by and between
Executive and TD Ameritrade are hereby incorporated by reference.    



Continuing Obligations:
Executive to remain bound by obligations of Non-Competition and Non-Solicitation
for the 24 month period following termination of employment for any reason.



Nothing herein is intended to alter the “at-will” nature of Executive’s
employment. However, as described in this Offer Summary, Executive may be
entitled to severance benefits depending on the circumstances of Executive’s
termination of employment.
    
AGREED AND ACCEPTED:
Stephen J. Boyle
 
 
Fred Tomczyk
 
 
 
 
 
 
President & CEO
 
 
 
 
 
 
 
 
 
 
/s/ STEPHEN J. BOYLE
 
 
/s/ FRED TOMCZYK
 
 
 
 
 
 
 
 
 
 
Date
 
 
Date
 
 
 
 
 
 
 
 
 
 
March 25, 2015
 
 
March 25, 2015
 
 
 
 
 
 
 
 
 



* All amounts in USD unless otherwise noted


1)
Unvested performance shares assume a performance factor of 100% and a TD Bank
share price of CAD $54.63. Outstanding PSUs cliff vest after 3 years

2)
Fx Rate: USD $1.00 = CAD $1.25

3)
Stock options shown using In-the-Money valuation and a TD Bank share price of
CAD $54.63. Outstanding stock options cliff vest after 4 years




2



--------------------------------------------------------------------------------








Schedule A


CERTAIN DEFINITIONS




As used in this Term Sheet, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:


“Base Salary” means Executive’s annual rate of base salary during the Term.


“Cause” means (i) the failure by Executive to substantially perform his duties,
other than due to illness, injury or disability, which failure continues for ten
days following receipt of notice from the Company specifying such failure; (ii)
the willful engaging by the Executive in conduct which is materially injurious
to the Company, monetarily or otherwise; (iii) misconduct involving serious
moral turpitude to the extent that in the reasonable judgment of the Company,
Executive’s credibility or reputation no longer conforms to the standard of the
Company’s executives; or (iv) Executive’s breach of any restrictive covenants to
which he is subject.


“Change in Control” means the occurrence of any of the following events:


(i)    A change in the ownership of the Company. A change in the ownership of
the Company will occur on the date that any one person, or more than one person
acting as a group, acquires ownership of the Stock of the Company that, together
with the Stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the Stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional Stock by any one person, or more than one person
acting as a group, who is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the Stock of the Company shall
not be considered a Change of Control; or


(ii)    A change in the effective control of the Company. A change in the
effective control of the Company shall occur on the date that: (1) the Board
determines, in its sole and absolute discretion, that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of the Stock of the Company possessing up to fifty percent
(50%) or more of the total voting power of the Stock of the Company, in each
case whether such acquisition is by means of a tender offer, exchange offer,
merger, business combination or otherwise; or (2) a majority of members of the
Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election. For
purposes of this subsection (ii), if any one person, or more than one person
acting as a group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
shall not be considered a Change of Control; or


(iii)    A change in the ownership of a substantial portion of the Company’s
assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following shall not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (1) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer; or (2) a transfer of assets by the
Company to: (A) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s Stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company; (C) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding Stock of the
Company; or (D) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly. For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.


For purposes of this Section, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.


Additionally, for purposes of this Section 2.1(f), notwithstanding any public
disclosure to the contrary, TD and the R Parties (as such terms are defined in
the Stockholders Agreement) together will not be considered to have formed
a group solely as a result of being parties or bound by the Stockholders
Agreement and any future actions, agreements or arrangements between TD and the
R Parties outside of the rights and obligations set forth in the Stockholders
Agreement shall be taken into account when considering whether TD and the R
Parties shall have formed a group in the future.


A “Change of Control” shall not be deemed to have occurred if the Company’s
outstanding Shares or substantially all of the Company’s assets are purchased by
TD Bank Group.


“Code” mean the Internal Revenue Code of 1986, as amended.


“Company” means TD Ameritrade Holding Corp. or any of its wholly-owned
subsidiaries.



3



--------------------------------------------------------------------------------




Forfeiture Events. The Administrator may specify in an award agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries.


“Good Reason” means (i) Executive no longer reports to CEO; (ii) Executive is no
longer a member of the Senior Operating Committee and is not offered a position
in any replacement committee of an equal level of responsibility; provided that,
in either event at the Company’s discretion, the Executive remains employed for
a minimum of three months from the date of notice of termination for Good Reason
and assists in an orderly transition of duties.
 
“In Connection with a Change of Control” means a termination of Executive’s
employment with the Company within 12 months following a Change of Control.


“Non-Competition” means that, for a period of 24 months following termination of
Executive’s employment for any reason, Executive will not (without the Company’s
express consent) engage or participate in any business within the United States
(as an owner, partner, stockholder, holder of any other equity interest, or
financially as an investor or lender, or in any capacity calling for the
rendition of personal services or acts of management, operation or control)
which is engaged in any activities and for any business competitive with any of
the primary businesses conducted by the Company or any of its Affiliates. The
term “primary businesses” is defined as an on-line brokerage business, including
active trader and long term investor client segments, and RIA custodial
business, and also includes any such other business formally proposed to be
conducted by the Company during the 24 month period prior to Executive’s date of
termination (collectively a “Competitive Business”). Provided that this
restriction will not restrict Executive from being employed by or consulting
with a business, firm, corporation, partnership or other entity that owns or
operates an on-line brokerage, provided that (i) the on-line brokerage business
is de minimus as compared to its core business in terms of revenue and/or
resources, and (ii) Executive’s involvement with the company excludes, directly
or indirectly, the on-line brokerage business during the 24 month
non-competition period.


“Non-Disclosure of Confidential Information”, “Rights to Work Product” and
“Non-Solicitation” shall have the meanings set forth in the Associate agreement.


“Stock” means the common stock of the Company, or in the case of certain Stock
Appreciation Rights or Performance Units, the cash equivalent thereof.


“Stockholders Agreement” means the certain Stockholders Agreement among
Ameritrade Holding Corporation, the stockholders listed on Exhibit A thereto and
The Toronto-Dominion Bank dated as of June 22, 2005, as amended.


In the event that any provisions of this Schedule should ever be deemed to
exceed the time, geographic or occupational limitations permitted by applicable
laws, then such provisions will and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by applicable law

4

